DETAILED ACTION
Claims 1-20 are presented for examination.
This is a Non-Final Action.

Claim Rejections - 35 U.S.C. §101

35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
      With respect to independent claims, 1, 8 and 15, specifically claim 1 recites "assigning a score... ranking…”. These limitations could be reasonably and practically performed by the human mind, for instance, given section of CPGs a user can identify, score and rank the sections based on evidential data. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper.
Accordingly, the claim recites an abstract idea.
                
                This judicial exception is not integrated into a practical application.  At step 2A, prong two, claims, 1, 8 and Claim 15 further recite “data sources”, a computer system, a computer program product comprising a non-transitory computer-readable storage medium, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                The claims, 1, 8 and 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer. 

Claims 2-7, 9-14 and 16-20 are dependent claims and do not recite any additional elements that would amount to significantly more than the abstract idea.  Specifically, “further including identifying and analyzing…” (claim 2), “further including dynamically associating the socre…” (claim 3), “further including determining the score…” (claim 4), “wherein flagging the duplicate data comprises marking the duplicate data in the table” (claim 5), “further including initializing a machine learning mechanism…” (claim 6), “…further including providing a notification indicating a change…” (claim 7). The dependent claims recite, additional elements that do not add significantly more to the abstract idea instead recite generic computer elements at apply it level or insignificant extra solution activities, therefore do not move the claims to a practical application.

Claims 8-20 are similar to claims 1-7 hence rejected similarly.
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Zaher et al. (US 2018/0181718 – IDS) in view of Megerian et al. (US 2020/0176113)

1. Zaher teaches, A method for implementing intelligent ranking of sections of clinical practice guidelines (Abstract) by a processor, comprising:
assigning a score to one or more sections of clinical practice guidelines (CPGs) according evidential data identified in one or more data sources (Abstract, Paragraphs  61, 62 and 72 – teaches ACCP rating scoring, one or more sections of a clinical studies are scored); and
Zaher does not explicitly teaches more than one data sources and ranking the one or more sections of the CPGs according to the scoring;
However, Megerian, more than one data sources (Paragraphs 21 – teaches guidelines stored in separate data stores (one or more)) and ranking the one or more sections of the CPGs according to the scoring (Paragraph 81 and 82 – teaches ranking each therapy). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to allow Zaher’s invention the ability to store guidelines in plurality of data stores and ranking the therapies provided in the guidelines as taught by Megerian.  Because both, Zaher and Megerian are in the same field of endeavor of utlizing clinical guidelines to determine therapies, and would enhance Zaher by allowing Zaher to rank therapy to determine the best recommendations.

2. Zaher/Megerian teaches, the method of claim 1, further including identifying and analyzing the one or more sections of the CPGs in one or more data sources (Paragraphs 21 – teaches storing guidelines in separate data stores, Megerian).

3. Zaher/Megerian teaches, The method of claim 1, further including dynamically associating the score of the one or more sections of the CPGs according to evidential data identified in one or more data sources  (Paragraph 21, Fig 5:500, 505, 510, 515 – determining therapies and determining guidelines (stored in separate data stores), constructing guideline tree (association of the CPGs), Megerian).

4. Zaher/Megerian teaches, The method of claim 1, further including determining the score of the one or more sections of the CPGs according to the evidential data, wherein the score of the one or more sections of the CPGs indicates a level of positive evidentiary support or negative evidentiary support for the one or more sections of the CPGs (Paragraph 39 – teaches positive, negative oe neutral support with respect to each of the implicated therapies, Megerian).

5. Zaher/Megerian teaches, The method of claim 1, further including defining the evidential data to include text data, media data, quantitative data approving or disapproving the one or more sections of the CPGs, wherein the evidential data is located within the one or more data sources (paragraphs 21, 39, 40, 42, 49, 50, 92, 95 and 113 – teaching a sentiment component which include quantitative data approving or disproving therapies, comparing therapies to determing ranking, Megerian)

6. Zaher/Megerian teaches,The method of claim 1, further including initializing a machine learning mechanism to: 
(Paragraphs 2, 21, 31, and 54– teaches periodically updates by SMEs (which would inherently incorporate, updates based on reviews and other system feedbacks) thereby affecting the scoring and ranking of the therapies based on utlizing machine leanring models to identify patient attributes that have historically driven treatment decisions, Megerian).

7. Zaher/Megerian teaches, The method of claim 1, further including providing a notification indicating a change or modification to the score or a ranking of the one or more sections of the CPGs based on the evidential data (Paragraph 23 – teaches the periodic updates (notifications) to the guideline tree that leads to suggestions in therapies (changes in scores or ranking of therapies), Megerian).

Claims 8 and 15 are similar to claim 1 hence rejected similarly.
Claims 9 and 16 are similar to claim 2 hence rejected similarly.
Claims 10 and 17 are similar to claim 3 hence rejected similarly.
Claims 11 and 18 are similar to claim 4 hence rejected similarly.
Claims 12 and 18 are similar to claim 5 hence rejected similarly.
Claims 13 and 19 are similar to claim 6 hence rejected similarly.
Claims 14 and 20 are similar to claim 7 hence rejected similarly.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159